Exhibit 10.1


FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Agreement”) is entered into as of December 31, 2013 by and among ANADIGICS,
INC., a corporation organized under the laws of the State of Delaware (the
“Borrower”), the financial institutions which are now or which hereafter become
a party hereto (collectively, the “Lenders” and individually a “Lender”) and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity,
the “Agent”).
 
RECITALS
 
Whereas, the Borrower and the Lenders entered into a certain Revolving Credit
and Security Agreement dated April 30, 2013 (as is being and may be further
amended, replaced, restated, modified and/or extended, the “Loan Agreement”);
and
Whereas, Borrower and the Lenders have agreed to modify the terms of the Loan
Agreement as set forth in this Agreement.
Now, therefore, in consideration of the Lenders’ continued extension of credit
and the agreements contained herein, the parties agree as follows:
 
AGREEMENT
 
1)
ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that the most recent statement
of account sent to the Borrower with respect to the Obligations is correct.

2)
MODIFICATIONS. The Loan Agreement be and hereby is modified as follows:

(a)
The following definition is hereby added to Section 1.1 of the Loan Agreement to
read as follows:

“First Amendment Closing Date”: As of December 31, 2013.
(b)
Subsection 6.5(a) of the Loan Agreement is hereby deleted in its entirety and
replaced with a new Subsection 6.5(a) to read as follows:

(a) Minimum EBITDA Covenant. Cause to be maintained as of the end of each fiscal
quarter, an EBITDA of not less than (i) negative (-) $31,500,000 for the fiscal
quarter ending December 31, 2013 tested on a trailing twelve (12) month basis,
(ii) negative (-) $26,500,000 for the fiscal quarter ending March 31, 2014
tested on a trailing twelve (12) month basis, (iii) negative (-) $4,000,000 for
the fiscal quarter ending June 30, 2014 tested on a trailing three (3) month
basis, (iv) $0.00 for the fiscal quarter ending September 30, 2014 tested on a
trailing three (3) month basis, (v) $0.00 for the fiscal quarter ending December
31, 2014 tested on a trailing six (6) month basis, (vi) $0.00 for the fiscal
quarter ending March 31, 2015 tested on a trailing nine (9) months basis and
(vii) $0.00 for the fiscal quarter ending June 30, 2015 and each fiscal quarter
thereafter tested on a trailing twelve (12) month basis.
3)
ACKNOWLEDGMENTS. Borrower acknowledges and represents that:

(A) the Loan Agreement and Other Documents, as amended hereby, are in full force
and effect without any defense, claim, counterclaim, right or claim of set-off;
(B) to the best of its knowledge, no default by the Agent or Lenders in the
performance of their duties under the Loan Agreement or the Other Documents has
occurred;
(C) all representations and warranties of the Borrower contained herein, in the
Loan Agreement and in the Other Documents are true and correct in all material
respects as of this date;
(D) Borrower has taken all necessary action to authorize the execution and
delivery of this Agreement; and
(E) this Agreement is a modification of an existing obligation and is not a
novation.
4)
PRECONDITIONS. As a precondition to the effectiveness of any of the
modifications, consents, or waivers contained herein, the Borrower agrees to:

(A) provide the Agent with this Agreement, properly executed;
(B) provide the Agent with Resolutions and Secretary Certificates of the
Borrower in form and substance acceptable to the Agent which approves the
modification contemplated hereby;
(C) pay to the Agent an amendment fee in the amount of $10,000;
(D) pay all legal fees incurred by the Agent in entering into this Agreement to
Wilentz, Goldman & Spitzer via wire transfer; and
(E) pay all other fees and costs incurred by the Lenders in entering into this
Agreement.
5)
MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the State of New York, without reference to that state’s
conflicts of law principles. This Agreement, the Loan Agreement and the Other
Documents constitute the sole agreement of the parties with respect to the
subject matter thereof and supersede all oral negotiations and prior writings
with respect to the subject matter thereof. No amendment of this Agreement, and
no waiver of any one or more of the provisions hereof shall be effective unless
set forth in writing and signed by the parties hereto. The illegality,
unenforceability or inconsistency of any provision of this Agreement shall not
in any way affect or impair the legality, enforceability or consistency of the
remaining provisions of this Agreement, the Loan Agreement or the Other
Documents. This Agreement, the Loan Agreement and the Other Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement, the Loan Agreement and/or any of the Other Documents, the terms
of this Agreement, then the Loan Agreement, shall control. This Agreement may be
executed in any number of counterparts and by the different parties on separate
counterparts. Each such counterpart shall be deemed an original, but all such
counterparts shall together constitute one and the same agreement.

6)
DEFINITIONS. The terms used herein and not otherwise defined or modified herein
shall have the meanings ascribed to them in the Loan Agreement. The terms used
herein and not otherwise defined or modified herein or defined in the Loan
Agreement shall have the meanings ascribed to them by the Uniform Commercial
Code as enacted in State of New York.



IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year first above written.



Attest:
ANADIGICS, Inc.
By: /s/ Terrence G. Gallagher
By: /s/ Ronald Michels
Name: Terrence G. Gallagher
Name: Ronald Michels
Title: Vice President and Chief Financial Officer
Title: President and Chief Executive Officer
     
PNC BANK NATIONAL ASSOCIATION
 
By: /s/ Joseph Kotusky
 
Name: Joseph Kotusky
 
Title: Vice President

